

115 HR 3803 IH: To amend the Reclamation Safety of Dams Act of 1978 to provide for certain cost allocations for the Boca Reservoir Dam, Truckee River Storage Project, California, and for other purposes.
U.S. House of Representatives
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3803IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2017Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Safety of Dams Act of 1978 to provide for certain cost allocations for the
			 Boca Reservoir Dam, Truckee River Storage Project, California, and for
			 other purposes.
	
 1.Boca Reservoir Dam cost allocationSection 4(c)(1) of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 508(c)(1)) is amended by striking the final period and inserting , and in the case of the Boca Reservoir Dam, Truckee River Storage Project, California, such costs shall be allocated in accordance with the authorized uses of Boca Project Water as defined and provided for in the Truckee River Operating Agreement and as determined by Truckee River Operating Agreement Administrator..
		